

117 HR 4836 IH: Firearm Owners Responsibility and Safety Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4836IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. McEachin introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to require the safe storage of firearms, and for other purposes.1.Short titleThis Act may be cited as Firearm Owners Responsibility and Safety Act.2.Secure gun storage or safety deviceSection 922(z) of title 18, United States Code, is amended by adding at the end the following:(4)Secure gun storage by owners(A)Offense(i)In generalIt shall be unlawful for a person to keep, leave, or store any unsecured firearm that has moved in, or that has otherwise affected, interstate or foreign commerce, unless the person carries the firearm on his or her person or within such close proximity thereto that the person can readily retrieve and use the firearm as if the person carried the firearm on his or her person.(ii)Unsecured firearmIn clause (i), the term unsecured firearm means a firearm that is not secured by a secure gun storage or safety device.(B)Private right of action(i)In generalAn individual who is injured as a result of a violation of subparagraph (A) (or, in the case of an individual who has died as a result of such a violation, a member of the family of, or the estate of, the individual) may bring a civil action against the violator or any other person who, when the violation occurred, was in control of any premises on which the violation occurred if the violator knew or should have known that there was an unsecured firearm on the premises, in a court of competent jurisdiction, for compensatory and punitive damages, injunctive and declaratory relief, and such other relief as the court deems appropriate.(ii)Joint and several liabilityIn an action described in clause (i), the liability of all defendants shall be joint and several.(iii)Rule of interpretationFor purposes of any determination of liability covered by any contract of insurance entered into after the date of the enactment of this subparagraph, a violation of subparagraph (A) shall not solely be considered an intentional action.(iv)No effect on State lawThis subparagraph shall not be interpreted to preempt, supplant, or displace any claim brought under State statutory law or common law..3.Firearm Safe Storage ProgramTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:OOFirearm Safe Storage Program3051.Firearm Safe Storage Program(a)In generalThe Assistant Attorney General shall make grants to an eligible State or Indian Tribe to assist the State or Indian Tribe in carrying out the provisions of any State or Tribal law that is functionally identical to section 922(z)(4) of title 18, United States Code.(b)Eligible State or Indian Tribe(1)In generalExcept as provided in paragraph (2), a State or Indian Tribe shall be eligible to receive grants under this section on and after the date on which the State or Indian Tribe—(A)enacts legislation functionally identical to section 922(z)(4) of title 18, United States Code; and(B)the attorney general of the State (or comparable Tribal official) submits a written certification to the Assistant Attorney General stating that the law of the State or Indian Tribe is consistent with the requirements under section 922(z)(4)(D) of such title 18.(2)First year eligibility exception(A)In generalA covered State or Indian Tribe shall be eligible to receive a grant under this section during the 1-year period beginning on the date of enactment of this part.(B)Covered State or Indian TribeIn this paragraph, the term covered State or Indian Tribe means a State or Indian Tribe that, before the date of enactment of this part, enacted legislation—(i)that is functionally identical to section 922(z)(4) of title 18, United States Code; and(ii)for which the attorney general of the State (or comparable Tribal official) submits a written certification to the Assistant Attorney General stating that the law of the State or Indian Tribe is consistent with the requirements under section 922(z)(4)(D) of such title 18.(c)Use of fundsFunds awarded under this section may be used by a State or Indian Tribe to assist law enforcement agencies or the courts of the State or Indian Tribe in enforcing and otherwise facilitating compliance with any State law functionally identical to section 922(z)(4), of title 18, United States Code.(d)ApplicationAn eligible State or Indian Tribe desiring a grant under this section shall submit to the Assistant Attorney General an application at such time, in such manner, and containing or accompanied by such information, as the Assistant Attorney General may reasonably require.(e)IncentivesFor each of fiscal years 2019 through 2023, the Attorney General shall give affirmative preference to all Bureau of Justice Assistance discretionary grant applications of a State or Indian Tribe that has enacted legislation—(1)functionally identical to section 922(z)(4) of title 18, United States Code; and(2)for which the attorney general of the State (or comparable Tribal official) submits a written certification to the Assistant Attorney General stating that the law of the State or Indian Tribe is consistent with the requirements under section 922(z)(4)(D) of such title 18..4.Repeal of certain provisions of the Protection of Lawful Commerce in Arms ActSections 2 through 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7901–7903) are repealed.5.Discovery and admissibility of gun trace information in civil proceedingsThe contents of the Firearms Trace System database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives shall not be immune from legal process, shall be subject to subpoena or other discovery, shall be admissible as evidence, and may be used, relied on, or disclosed in any manner, and testimony or other evidence may be permitted based on the data, on the same basis as other information, in a civil action in any State (including the District of Columbia) or Federal court or in an administrative proceeding.6.Report on implementationNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit a report to Congress on the implementation of this Act and the amendments made by this Act, including a disaggregation of the application of such amendments to individuals by sex, race, age, ethnicity, national origin, and English language proficiency.7.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such provision to any person or circumstance, is held to be invalid, the remainder of this Act, or an amendment made by this Act, or the application of such provision to other persons or circumstances, shall not be affected.